Exhibit 10.5

 

  September 14, 2017

 

Draper Oakwood Technology Acquisition, Inc.

c/o Draper Oakwood Investments, LLC

55 East 3rd Ave.

San Mateo, CA 94401

 

EarlyBirdCapital, Inc.

366 Madison Avenue

New York, New York 10017

 

  Re: Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Draper
Oakwood Technology Acquisition, Inc., a Delaware corporation (the “Company”),
and EarlyBirdCapital, Inc. as representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one share of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”), one right entitling the
holder to one-tenth of one share of Common Stock (each a “Right”), and one half
of one warrant, each whole warrant exercisable for one share of Common Stock
(each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its stockholders of a Business
Combination, each of the undersigned will vote all shares of Common Stock and
Founders’ Common Stock beneficially owned by it, whether acquired before, in or
after the IPO, in favor of such Business Combination.

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Certificate of Incorporation,
as the same may be amended from time to time, each of the undersigned will, as
promptly as possible, cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the Common Stock sold as part of the
Units in the IPO (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest earned on the Trust Account net of interest that may be used by the
Company to pay its franchise and income taxes payable, divided by the number of
then outstanding public shares, which redemption will completely extinguish
public stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining stockholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The undersigned hereby waives any and all right,
title, interest or claim of any kind the undersigned may have in the future in
or to any distribution of the Trust Account and any remaining net assets of the
Company as a result of, or arising out of, any contracts or agreements with the
Company and will not seek recourse against the Trust Account for any reason
whatsoever, including, without limitation, its right to be repaid for any loans
made to the Company in connection with any extension of the period of time to
consummate a Business Combination in accordance with the Company’s Certificate
of Incorporation. In the event of the liquidation of the Trust Account, Draper
Oakwood Investments, LLC agrees to indemnify and hold harmless the Company for
any debts and obligations to target businesses or vendors or other entities that
are owed money by the Company for services rendered or contracted for or
products sold to the Company, but only to the extent necessary to ensure that
such debt or obligation does not reduce the amount of funds in the Trust Account
below $10.00 per share (or up to $10.20 per share if the Company extends the
period of time to consummate a Business Combination in accordance with the
Company’s Certificate of Incorporation by the full amount of time); provided
that such indemnity shall not apply (i) if such vendor or prospective target
business executed an agreement waiving any right, title, interest or claim of
any kind they may have in or to any monies held in the Trust Account, or (ii) as
to any claims under the Company’s obligation to indemnify the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended (the “Securities Act”). Each of the undersigned acknowledges
and agrees that there will be no distribution from the Trust Account with
respect to any Warrants or Rights, all rights of which will terminate on the
Company’s liquidation. 

 



   

 

 

3. Each of the undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, such transaction must be approved by a
majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm, or another
independent entity that commonly renders valuation opinions on the type of
target business the Company is seeking to acquire, that such Business
Combination is fair to the Company’s unaffiliated stockholders from a financial
point of view.

 

4. Neither of the undersigned nor any affiliate of the undersigned will be
entitled to receive and will not accept any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement under the caption “Prospectus
Summary – The Offering – Limited payments to insiders.”

 

5. Neither of the undersigned nor any affiliate of the undersigned will be
entitled to receive or accept a finder’s fee or any other compensation in the
event either of the undersigned, any member of the family of the undersigned or
any affiliate of the undersigned originates a Business Combination.

 

6. (a) Draper Oakwood Investments, LLC will place into escrow all shares of
Founders’ Common Stock, portions of which shall be subject to forfeiture in the
event the Underwriters do not exercise their over-allotment option in full,
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent.

 

(b) Neither of the undersigned will, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge, or otherwise dispose of, (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Units, shares of Common Stock, shares of Founders’ Common
Stock, Warrants of the Company or any securities convertible into, or
exercisable or exchangeable for shares of Common Stock, or publicly announce an
intention to effect any such transaction, for a period of 180 days after the
date of the Underwriting Agreement.

 

(c) Draper Oakwood Investments, LLC agrees that until the Company consummates a
Business Combination, the undersigned’s Founders’ Units (and underlying
securities) will be subject to the transfer restrictions described in the
Founder Units Purchase Agreement relating to the undersigned’s Founders’ Units.

 

7. Each of the undersigned hereby waives any right to exercise conversion rights
with respect to any shares of the Common Stock or Founders’ Common Stock owned
or to be owned by the undersigned, directly or indirectly, whether such shares
be part of the Founders’ Common Stock or shares of Common Stock purchased by the
undersigned in the IPO or in the aftermarket, and each agrees not to seek
conversion with respect to such shares in connection with any vote to approve a
Business Combination or to sell any such shares in a tender offer undertaken by
the Company in connection with a Business Combination.

 



 2 

 

 

8. Each of the undersigned has full right and power, without violating any
agreement by which he or it is bound, to enter into this letter agreement.

  

9. Each of the undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth or Seventh of the Company’s Amended and Restated
Certificate of Incorporation prior to the consummation of a Business Combination
unless the Company provides public stockholders with the opportunity to convert
their shares of Common Stock upon such approval in accordance with such Article
Sixth thereof.

 

10. In the event that the Company does not consummate a Business Combination and
must liquidate and its remaining net assets are insufficient to complete such
liquidation, Draper Oakwood Investments, LLC agrees to advance such funds
necessary to complete such liquidation and agrees not to seek repayment for such
expenses.

 

11. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each of the undersigned hereby (i)
agrees that any action, proceeding or claim against him arising out of or
relating in any way to this letter agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive, (ii) waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum and (iii) irrevocably agrees to appoint Ellenoff Grossman & Schole LLP as
agent for the service of process in the State of New York to receive, for the
undersigned and on his behalf, service of process in any Proceeding. If for any
reason such agent is unable to act as such, the undersigned will promptly notify
the Company and the Representative and appoint a substitute agent acceptable to
each of the Company and the Representative within 30 days and nothing in this
letter will affect the right of either party to serve process in any other
manner permitted by law.

 

12. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsor of the Company
immediately prior to the IPO; (iii) “Founders’ Common Stock” shall mean all of
the shares of Class F common stock, par value $0.0001 per share, of the Company
acquired by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the shares
of Common Stock issued in the Company’s IPO; (v) “Founders’ Units” shall mean
the units that are being sold privately by the Company simultaneously with the
consummation of the IPO; (vi) “Trust Account” shall mean the trust account into
which a portion of the net proceeds of the IPO will be deposited; and (vii)
“Registration Statement” means, collectively, the Company’s registration
statement on Form S-1 (SEC File No. 333-220180) filed with the Securities and
Exchange Commission.

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. Each of the undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

15. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination.

 

[Signature Page Follows]

 



 3 

 

 

  Draper Oakwood Investments, LLC   Print Name of Insider         By: /s/ Aamer
Sarfraz    

Name: Aamer Sarfraz

Title:   Managing Member

          Acknowledged and Agreed:          

Draper Oakwood Technology Acquisition, Inc.

        By: /s/ Aamer Sarfraz     Name:  Aamer Sarfraz     Title:    Chief
Executive Officer           EarlyBirdCapital, Inc.         By: /s/ Steven Levine
    Name: Steven Levine     Title: Chief Executive Officer

 

 

[Signature Page to Sponsor Insider Letter]

 

 

4 



 



 

 

 

